Citation Nr: 1643342	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  09-13 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for migraines with dizziness on an extra-schedular basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1951 to July 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for migraines with dizziness with an evaluation of 10 percent, effective April 16, 2009.  Jurisdiction was subsequently transferred to the RO in Albuquerque, New Mexico.  

In a November 2012 Decision Review Officer (DRO) decision, the RO increased the Veteran's migraine with dizziness rating to 50 percent, effective April 16, 2009.  As the Veteran is presumed to seek the maximum available benefit for a disability, and a higher rating is available for migraines, the claim for a higher rating for migraines with dizziness remained on appeal.   See AB v. Brown, 6 Vet. App. 35, 38 (1993).   

In April 2013 and September 2015, the Board remanded the instant claim for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDING OF FACT

In a November 2016 Motion to Withdraw Appeal, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that the Veteran was withdrawing the issue of entitlement to an initial rating in excess of 50 percent for migraines with dizziness on an extra-schedular basis.  




CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to an initial rating in excess of 50 percent for migraines with dizziness on an extra-schedular basis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran's representative submitted a Motion to Withdraw Appeal received in November 2016, expressing the Veteran's desire to withdraw his appeal as to the issue of entitlement to an initial rating in excess of 50 percent for migraines with dizziness on an extra-schedular basis.  As the Veteran has withdrawn his appeal as to this issue, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal regarding the issue of entitlement to an initial rating in excess of 50 percent for migraines with dizziness on an extra-schedular basis is dismissed.  


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


